Citation Nr: 1811291	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected viral meningitis.

2.  Entitlement to a compensable disability rating for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimonial evidence at a May 2017 "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript from the hearing is of record.

At the May 2017 Board hearing, the Veteran and his representative asserted that the Veteran suffers from upper and mid-back (cervical and thoracic) disabilities relating to his extensive diving history during active military service, and that such should be considered as part of his claim for a higher, compensable disability rating for his service-connected lumbosacral strain, as they are all part of the Veteran's back.  However, the Veteran's claim to reevaluate his service-connected disability of the back (lumbosacral strain) due to worsening, is not found to encompass a claim for service connection of disorders of the separate cervical and thoracic segments of the spine.  The Veteran's assertions regarding the cervical and thoracic disabilities are therefore recognized as expressions of an intent to file a claim.

Effective March 24, 2015, a change in regulation requires that claims for VA benefits be filed on standard forms, eliminating constructive receipt of claims and informal claims.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160(a).  Instead of informal claims, the new regulation provides that a claimant may request an application for benefits, upon receipt of which, the Secretary shall notify the claimant of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a). 

The regulation also allows a claimant to submit an intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38 C.F.R. § 3.155(b).  There are three ways in which a claimant may submit an intent to file a claim: (i) saved electronic application- when an application otherwise meeting the requirements of paragraph (b) is electronically initiated and saved in a claims-submission tool with a VA web-based electronic claims application system, (ii) written intent, signed and dated on the intent to file a claim form prescribed by the Secretary, and (iii) oral intent communicated to designated VA personnel, recorded in writing, and documented in the claimant's records.  Id.  In this case, the Veteran's oral intent was communicated to VA and recorded in the May 2017 hearing transcript, a copy of which is in the Veteran's VA claims file.  The Veteran and his representative thus should be sent a letter adequately explaining the need for the Veteran to file a formal claim on the form prescribed by the Secretary under  38 U.S.C. § 5101.        

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is found needed prior to adjudication of this case.

As an initial matter, the current record contains minimal treatment records for the Veteran.  At the May 2017 Board hearing, the Veteran testified that he receives primary care from Tyndall Air Force Base, and that he has been sent out to other spine and neurological specialists.  The July 2017 VA examination report cites to a number of Tyndall AFB treatment records which the Veteran hand carried to the examination, with records from July 2010 to February 2012.  These documents have not been associated with the Veteran's VA claims file.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, efforts should be taken to obtain these relevant treatment records.   

The Veteran was provided with VA examinations pertaining to the current severity and manifestations of his service-connected viral meningitis residuals and lumbosacral strain in June 2012 and July 2012, respectively.  

At the examination regarding residuals of viral meningitis, the examination report states that the Veteran denied any medical symptoms, that neurological physical examination was unremarkable without any evidence of residuals from viral meningitis, and that on both occasions the Veteran had viral meningitis, his "condition (viral meningitis) resolved without residuals as expected."  The examination report indicates that the Veteran's claims file was unavailable for review.  On his June 2014 VA Form 9, the Veteran asserted that he told the examiner that he was "slow" and cannot process things quickly like he could prior to having meningitis.  He also stated that he had to think about everything before doing it, and that nothing comes automatically.  He further wrote that his wife had complained that he suffers from memory loss for several years.  He wrote that he believed that these to be residuals of his two episodes of meningitis.  At the Board hearing, both the Veteran and his spouse testified that the Veteran had noticeable slowing and memory problems after his first case of meningitis, which only became worse following his second bout.  As the June 2012 VA examiner neither discussed nor mentioned the Veteran's lay statements concerning his cognitive and memory symptoms experienced immediately following his cases of meningitis, it is unclear to the Board whether such evidence was considered by the examiner.  On remand, an additional VA examination should be provided which involves review of the claims file and addresses the lay statements of record pertaining to headache, memory, and cognitive issues asserted by the Veteran to be residuals of meningitis.

With regard to the Veteran's service-connected lumbosacral strain, the July 2012 examiner noted that the Veteran did not report taking any prescribed or over-the-counter medications for his low back.  At the May 2017 Board hearing, the Veteran testified that he takes medication for muscle spasm and pain, and that he had undergone injections for his back.  This testimony indicates a worsening of the Veteran's condition since his most-recent VA examination more than five years ago, and an additional VA examination should be provided to assess the current severity and manifestations of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, the Veteran asserts that his diagnosed low back degenerative disc disease and degenerative joint disease are related to his extensive military diving history, and has submitted a VA Training Letter on the medical consequences of diving in support of his claim.  The VA examiner should be asked to provide an opinion as to the likelihood that the Veteran's other diagnosed low back disabilities are etiologically related to his military service and/or service-connected lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any and all treatment for the Veteran at the Tyndall Air Force Base from April 2002 to the present and associate them with the file.

As set forth in 38 U.S.C. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Ask the Veteran to identify any private treatment he has received relating to his low back disability and/or viral meningitis of which he would like VA to obtain records, and to provide a release form for any such records so that VA can request them on his behalf.  After securing any necessary written authorization from the Veteran, obtain the private records identified, and document all such efforts made if any identified records cannot be provided.  If any private treatment records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the development requested above and associating all responsive records with the claims file, schedule the Veteran for a VA examination with an appropriate medical professional other than the individual who conducted the June 2012 examination to determine the nature and current severity of any residuals of the Veteran's service-connected viral meningitis.  Any appropriate tests should be conducted.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the evidence of record, including the Veteran and his wife's lay statements at the Board hearing concerning changes noticed after the Veteran's viral meningitis bouts in 1996 and 2011, provide an opinion identifying any symptoms present at any point during the appeal period (January 2012 to present) that at least as likely as not (50 percent probability or greater) are residuals of the service-connected viral meningitis.

The examiner should specifically address the Veteran's contentions that he has suffered from residuals including impaired memory, headaches, "slow" moving and thinking, impaired sleep, muscle weakness, and balance issues with movement and transitions between standing and sitting.

For any residual identified above, the examiner should gather all information/perform all tests necessary to assess the current severity of such residual under the Rating Schedule.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.
  
4.  After completing the development requested in Parts 1 and 2 and associating all responsive records with the claims file, schedule the Veteran for a VA examination with an appropriate medical professional other than the individual who conducted the July 2012 examination to assess the current severity and manifestations of the Veteran's service-connected low back disability.  All indicated studies must be conducted, including range of motion studies using a goniometer, and all findings reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner is asked to record the Veteran's description of the symptoms and functional effects of his low back disability.  The examiner should then address the following regarding the thoracolumbar spine:

a.  For the degenerative disc disease and degenerative joint disease of the lumbar spine identified at the July 2012 VA examination, the examiner should state an opinion as to the following: 

i.  Whether it is at least as likely as not (50 percent or greater probability), that either disorder is causally related to or was permanently aggravated beyond the natural course of the disorder by the Veteran's military service.

In providing an answer to this query, the examiner should consider the Veteran's many years of in-service diving experience, and comment upon the VA Training Letter on the medical consequences of diving. 

ii.  Whether it is at least as likely as not (50 percent or greater probability) that either disorder is caused or aggravated (worsened beyond its natural course) by the Veteran's service-connected lumbosacral strain.

b.  Conduct full range of motion studies and document findings in terms of degrees.  The examiner should record the degree at which objective evidence of pain begins, and whether there is pain under the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion, and
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

c.  Provide specific findings as to range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

d.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible, as well as any regular protective measures she takes to avoid such flare-ups.  Any additional loss of range of motion of the spine during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

e.  Provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination after repeated use of the joint over time.  The Veteran's report of any additional symptoms that arise following repetitive use should be recorded in as much detail as possible, particularly with regard to how such may limit her range of motion.

Any additional loss of range of motion following repetitive use over time should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The Veteran's reports of resulting symptoms should be recorded with as much detail as possible.  If the approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  Similarly, if the examiner finds that there is no further impairment following repeated use over time, the basis of such determination must be explained.

f.  State an opinion as to whether the Veteran has any neurological abnormalities present, including but not limited to radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected low back disability.  

In answering this question, the examiner's attention is directed to a March 2014 VA Physical Medicine & Rehabilitation consultation report noting intermittent pain radiating to the bilateral knees, and reports of stress incontinence.

g.  Comment on the functional impact of the Veteran's service-connected low back disability and any associated neurological abnormalities on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinions to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for  entitlement to increased compensable disability ratings for his service-connected residuals of viral meningitis and low back disability (presently characterized as lumbosacral strain).  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






